PER CURIAM.
This is an appeal filed by the plaintiff, The Fidelity and Casualty Company of New York, from a final judgment entered pursuant to a jury verdict in favor of the defendant, Servan Land Company, Inc., d/b/a Rolling Hills Golf & Country Club. Plaintiff sought restitution of monies from the defendant because of unjust enrichment of the latter resulting from an overpayment made under a policy of theft insurance.
The court has carefully considered the record on appeal, the briefs and oral argument of counsel for the parties. From such consideration we find no reversible error.
Affirmed.
ANDREWS and CROSS, JJ., and LEA-VENGOOD, C. R., Associate Judge, concur.